DENY; and Opinion Filed February 10, 2017.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00077-CV

IN RE CHARLES HARLEY ON BEHALF OF THE ESTATE OF NELLIE PEELE AND
      ON BEHALF OF ALL WRONGFUL DEATH BENEFICIARIES, Relator

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-02641

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Schenck
                                  Opinion by Justice Schenck
       Before the Court is relator’s January 24, 2017 petition for writ of mandamus in which

relator seeks review of the trial court’s order denying relator’s motion to compel certain

discovery.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a);

Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we

deny relator’s January 24, 2017 petition for writ of mandamus.



                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE
170077F.P05